Citation Nr: 0836715	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-14 841	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2003 and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2008, the Board remanded the claims for service 
connection for a low back disorder, a neck disorder, and 
PTSD.  The veteran has not been afforded a supplemental 
statement of the case (SSOC) on these issues, and the claims 
are therefore addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends he is entitled to service connection for 
diabetes mellitus type II.  In the present case, the 
veteran's service records show that he served in Vietnam.  
Thus, exposure to herbicides is conceded.  The veteran's 
claim was previously denied because he was not currently 
diagnosed with diabetes mellitus type II, despite numerous 
diagnostic tests which would detect diabetes mellitus type 
II.  However, a January 2005 VA medical notation indicates 
that the veteran has 


uncontrolled diabetes.  It does not indicate whether this is 
type I or type II diabetes and no other reference is made to 
the diagnosis.  A VA examination is needed to determine 
whether the veteran does in fact currently have diabetes 
mellitus type II.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

In March 2008, the Board remanded the issues of entitlement 
to service connection for a low back disorder, a neck 
disorder and PTSD for additional development.  That 
development has not been accomplished.   

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant's 
responsibilities and VA's 
responsibilities in developing the 
evidence, and including what evidence 
the claimant is responsible to obtain 
and what evidence VA will obtain.

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claims for service 
connection, including VA treatment 
records.

3.  Schedule the veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and physical 
and all relevant diagnostic tests 
should be conducted.  The examiner 
should assign a diagnosis of diabetes 
mellitus type II only if appropriate.

4.  The RO should obtain any recent 
treatment records pertaining to diabetes 
mellitus, PTSD and/or a back/neck 
disorder.  

5.  The veteran should be afforded a PSTD 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD as 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The claims 
folder should be made available to the 
psychiatrist for review.  

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any low back or 
neck disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the reported back 
injury in service.  

7.  If the claims remain denied, issue 
a SSOC as to the claims for service 
connection diabetes mellitus, a low back 
disorder, a neck disorder, and PTSD, if 
that has not already been done.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

